                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEROME FARNVILLE,              :
                               :
          Petitioner,          :    Civ. No. 17-542 (NLH)
                               :
     v.                        :    OPINION
                               :
STEVEN JOHNSON,                :
THE ATTORNEY GENERAL FOR THE :
STATE OF NEW JERSEY,           :
                               :
          Respondents.         :
______________________________:

APPEARANCES:
Jerome Farnville, No. 633146/C-270942
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

Kim L. Barfield
Cumberland County Prosecutor’s Office
115 Vine Street
Bridgeton, NJ 08302
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Jerome Farnville (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).   ECF No. 1.

Respondents Steven Johnson and the Attorney General for the

State of New Jersey (“Respondents”) filed an Answer to the

Petition (the “Answer”).   ECF No. 4.   For the following reasons,

the Court will deny the Petition and a certificate of
appealability shall not issue.

  I.     BACKGROUND

       In its opinion on direct appeal, the Superior Court of New

Jersey, Appellate Division, provided the following summary of

the factual background of Petitioner’s case:

            On September 12, 2005, Hamilton Blackshear
            (Blackshear) was shot and killed outside of
            the home of his son, Albert Blackshear
            (Albert). Prior to the shooting, Albert had
            been involved in several disputes with
            Kenneth Bartee (Bartee) about a purported
            sexual relationship between Albert and
            Bartee's girlfriend, which culminated in a
            physical altercation between the two at a
            party on September 10, 2005. In retaliation,
            Albert set fire to Bartee's grandmother's
            house, where Bartee had been living.

            On September 12, 2005, Bartee broke into
            Albert's house and stole his clothing,
            electronics, and other valuables. Later that
            evening, Blackshear accompanied Albert to
            the house to retrieve Albert's remaining
            property, and change the locks. After
            Blackshear exited the house, Albert heard “a
            loud noise like a bang.” Blackshear ran back
            into the house, told Albert he had been
            shot, and fell to the floor in the living
            room. Albert called 9–1–1. Blackshear later
            died from his gunshot wounds.

            Detective Rick Pierce of the Bridgeton
            Police Department responded to the scene of
            the shooting. Albert told the detective that
            he had recently been involved in a fight
            with Bartee at a party, and gave him the
            names of possible suspects. Detective Pierce
            narrowed the suspects to defendant, Bartee,
            Andrew Swinton (Swinton), William Rothmaller
            (Rothmaller, a/k/a Pop Tart), Archie Perry
            (Perry), Charles Clark (Clark), and Brian
            Baldwin (Baldwin).

                                  2
In a taped statement Clark gave the police
on September 27, 2005, he said that he,
Bartee, Perry, Baldwin, and Hector Ruiz
drove to Albert's house in Perry's van
because Bartee wanted to fight Albert. They
met defendant, Swinton, and Rothmaller on
the way. The men arrived at Albert's house
and exited their respective vehicles. As
they were walking toward the house, Clark
saw that both defendant and Swinton had
sawed-off shotguns. When Clark reached the
bushes by the side of the house, he saw a
man exit the back door, and then heard a
gunshot. He did not see who had fired that
shot, but said “it was between [Swinton] and
[defendant].” Clark saw defendant fire a
second shot. After the second shot, Clark
and Bartee ran back to Perry's van and left
the area. Clark did not know that someone
had been killed until he read about it in
the newspaper the next day. Swinton
threatened to shoot anyone and their family
who talked about the shooting, and stated
that he was going to shoot Perry and Perry's
father because they had already gone to the
police.

In a taped statement Perry gave to the
police on September 30, 2005, he said that
on September 12, 2005, he was at Baldwin's
house when Bartee asked Perry to give him a
ride to Albert's house so that Bartee could
steal Albert's dog. Clark, Baldwin, and Ruiz
joined them. As the five men were leaving
Baldwin's house in Perry's van, Bartee
received a call from Swinton. The men
eventually met up with Swinton, who had
defendant and Rothmaller in his car. The two
vehicles then proceeded to Albert's house.

Bartee had told Perry that there would be no
one at Albert's house; however, if Albert
was there, Bartee was going to “fight him.”
When the group arrived at the house, the
lights were on, the doors were open, and
there was someone in the house. Bartee

                      3
called Swinton, and the two decided to “go
ahead” with their plan. Perry told Bartee
that he did not want to be involved, dropped
Bartee and Clark off at Swinton's vehicle,
and drove down the street and parked. Perry
saw Swinton and two other men get out of
Swinton's car, and noticed the man in the
back seat reach over and grab a long black
object that looked like a sawed-off shotgun.
The three men then ran toward Albert's
house. Within ten or fifteen minutes, Perry
heard two gun shots that sounded exactly the
same, indicating they came from the same
gun. Bartee and Clark then ran back to
Perry's van and got inside. Perry said that
they were “[n]ervous, ... they tell me they
think Pop Tart shot a victim. They didn't
even know who got shot.” The three men then
drove from the scene. During the drive,
Bartee said “this wasn't supposed to happen.
I can't believe this happened[,]” and Clark
said he was “scared and nervous.” The next
day, Bartee told Perry that Albert's father
had been killed, and “the shooter gave out a
message that if anyone tells he was gonna
get them before he goes in.” Clark told
Perry to “just keep your mouth shut. You had
nothing to do with this.”

Based on Clark's and Perry's statements,
Detective Pierce concluded there was
probable cause to arrest defendant, Swinton,
and Rothmaller, the individuals that Clark
and Perry had identified. The three men were
arrested on October 5, 2005, brought to
police headquarters for questioning, and
placed in separate rooms.

Defendant received and waived his Miranda
rights prior to any questioning by Detective
Pierce and Detective George Chopek. He
denied involvement in, or knowledge of, the
shooting, and said that he had learned about
it from a newspaper article. Detective
Pierce told defendant that he had been
implicated in the shooting, and Swinton and
Rothmaller were giving statements to that

                      4
effect. Defendant did not believe the
detective and said he would “roll the dice”
and not give a statement. Defendant then
invoked his right to remain silent and
requested an attorney. At that point, all
questioning about the case stopped.
Thereafter, the detectives “probably made
small talk,” told defendant they believed he
was being untruthful, and “very possibly”
said to him “that [they] were interested in
hearing his side of the story.” Detective
Pierce asked defendant to call him if he
changed his mind about giving a statement.

Detective Calabrese then took defendant to
the processing area, where Swinton was being
processed. Detective Calabrese reported to
Detective Pierce that defendant overheard
Swinton tell another detective that he was
going to take the detective to retrieve the
guns, and that defendant had a startled look
on his face when he heard this. The
detectives had not planned for defendant to
overhear Swinton's statement.

On October 6, 2005, defendant called the
Criminal Investigation Division of the
Bridgeton Police Department and asked to
speak to Detectives Pierce and Chopek.
Defendant did not speak to the detectives
that day. He spoke to them on October 7,
2005, at the Prosecutor's Office, where,
after receiving and waiving his Miranda
rights, he gave a taped statement explaining
what had occurred the night of the shooting.
According to defendant, Bartee called him
and said that he wanted defendant, Swinton,
and Rothmaller to go with him to Albert's
house to “beat up or rob” Albert. Prior to
arriving at Albert's house, the three men,
who were in Swinton's car, met up with
Bartee, who was in Perry's van. Bartee
exited Perry's van, went to Swinton's car,
and obtained a loaded shotgun from
defendant, who was sitting in the rear seat.
Bartee gave defendant a .357 caliber
handgun, which defendant put in his

                      5
waistband. Swinton may have had a sawed-off
shot gun as well. Swinton's car then
followed Perry's van to Albert's house. When
they arrived there, they squatted down in
the nearby brush. Defendant saw a man exit
the back door, heard a shot from a shot gun,
and then ran back to Swinton's car.
Defendant took the gun out of his waistband
when he was running back to the car.
Defendant was not sure if it was Bartee's or
Swinton's shotgun that was fired, but he
thought it was Bartee's “[c]ause it ... was
his beef[,]” and Bartee was the one who was
upset with Albert for trying to burn down
his grandmother's house. The next day
defendant read in the newspaper that someone
had been killed.

Before trial, defendant and co-defendants
Bartee, Swinton, Rothmaller, and Baldwin,
filed a motion to suppress their statements
to the police. Following a Miranda hearing,
the trial judge denied defendant's motion,
holding that defendant knowingly,
voluntarily and intentionally waived his
rights. The judge found that the detectives
had stopped questioning defendant after he
requested an attorney; defendant
subsequently re-initiated contact with the
detectives and asked to speak to them;
defendant received his Miranda rights a
second time before giving the statement; and
he acknowledged that he understood his
rights by initialing the Miranda card.

Defendant was tried separately from his co-
defendants. Police Officer Dominick
Patitucci testified that he responded to the
scene following the shooting. He also
executed a search warrant on defendant's
residence and seized a .357 caliber handgun
containing ammunition, and one shotgun
shell.

Detective Michael Donato testified that,
with Swinton's sister's consent, he searched
her apartment. During the search, Swinton's

                      6
          sister directed him to a duffle bag
          containing two shotguns matching the
          description of the weapons used in the
          shooting. The officer also discovered
          shotgun shells.

          State Trooper Randolph Toth of the New
          Jersey State Police Ballistics Unit
          testified that because of the types of
          barrels on the guns retrieved during the
          searches, the bullets that killed Blackshear
          could not be identified as having come from
          a particular gun.

          Clark and Perry testified about their taped
          statements, as well as their and defendant's
          involvement in what had occurred the night
          of the shooting.

State v. Farnville, No. A-0169-09T1, 2012 WL 469456, at *1–5

(N.J. Super. Ct. App. Div. Feb. 15, 2012).

          Following a jury trial, defendant was
          convicted on count one of first-degree
          felony murder, on count three of first-
          degree armed robbery, on count four of
          second-degree robbery, on count seven of
          third-degree unlawful acquisition of a
          firearm, and on counts ten and eleven of
          second-degree conspiracy to commit robbery
          and burglary. In convicting defendant on
          count three the jury did not find beyond a
          reasonable doubt that he was armed with a
          shotgun. The jury also found defendant not
          guilty on count six of possession of a
          shotgun for an unlawful purpose, and on
          count twelve of possession of a sawed-off
          shotgun. At sentencing, the trial judge
          merged the convictions on counts four and
          ten with count one and sentenced defendant
          to an aggregate sixty-year term of
          imprisonment with an eighty-five percent
          period of parole ineligibility pursuant to
          the No Early Release Act (NERA), N.J.S.A.
          2C:43–7.2.


                                7
Id. at *1.

      Petitioner subsequently appealed his conviction and

sentence to the Appellate Division, where he raised the

following claims:

           POINT I

           THE TRIAL COURT ERRED, TO DEFENDANT'S GREAT
           PREJUDICE, IN REFUSING TO ADMIT AN EXCITED
           UTTERANCE THAT A CO–DEFENDANT WAS THE
           SHOOTER. U.S. CONST., AMEND. XIV; N.J.
           CONST. (1947), ART. 1, PAR. 10.

           POINT II

           THE STATE ENGAGED IN MISCONDUCT BY
           INTENTIONALLY PRESENTING HIGHLY PREJUDICIAL
           VICTIM–IMPACT TESTIMONY, AND THE TRIAL COURT
           FAILED TO ATTEMPT TO REMEDIATE IT, TO
           DEFENDANT'S GREAT PREJUDICE. U.S. CONST.,
           AMEND[ ]. XIV; N.J. CONST. (1947), ART. 1,
           PAR. 10.

           POINT III

           THE OFFICERS VIOLATED THE DEFENDANT'S RIGHT
           TO SILENCE AND TO COUNSEL BY CONTINUING TO
           QUESTION HIM AFTER HE HAD REQUESTED COUNSEL,
           NECESSITATING SUPPRESSION. U.S. CONST.,
           AMENDS. V, VI, XIV; N.J. CONST. (1947), ART.
           1, PAR. 10.

           POINT IV

           THE TRIAL COURT IMPOSED AN EXCESSIVE
           SENTENCE, NECESSITATING REDUCTION.

Id.

      In a pro se submission, Petitioner also raised the

following:



                                 8
            POINT I

            THE TRIAL COURT COMMITTED PLAIN ERROR FOR
            NOT HAVE TAKEN JUDIC[I]AL NOTICE []
            THEREBY[] DEPRIVING APPELLATE OF DUE-
            PROCESS-OF-LAW, U.S. CONST. A[MENDS]. 6, 14;
            N.J. CONST. (1947), ART. 1, PAR 10. (NOT
            RAISED BELOW)

Id. (alterations in original).

      The Appellate Division reversed Petitioner’s conviction for

first-degree robbery, finding that the verdict sheet had been

incomplete and had not provided the jury with all of the

appropriate questions “that could have led the jury to find

defendant guilty of first-degree robbery beyond a reasonable

doubt.”   Id. at *10.   However, the Appellate Division affirmed

the remainder of Petitioner’s convictions, as well as his

sentence.    See id. at *11.   The New Jersey Supreme Court denied

certification of Petitioner’s direct appeal on September 25,

2012.   See State v. Farnville, 52 A.3d 177 (N.J. 2012).

      Petitioner subsequently filed his petition for post-

conviction relief (“PCR”) in state court.    See ECF No. 4-13 at

2.   Petitioner challenged his trial counsel’s alleged failure

to: (1) file a motion for a new trial based upon a lack of

sufficient evidence to support the verdict, and (2) object to

numerous prejudicial issues.    See ECF No. 4-14 at 18-25.

Following oral argument, the court denied Petitioner’s PCR on




                                   9
the record.   See ECF No. 4-15 at 2.   On appeal, Petitioner

raised only the following claim:

          POINT ONE

          DEFENDANT IS ENTITLED TO AN EVIDENTIARY
          HEARING ON HIS CLAIM THAT HIS TRIAL ATTORNEY
          RENDERED INEFFECTIVE ASSISTANCE OF COUNSEL

State v. Farnville, A-3226-13T2, 2015 WL 6697619, at *4 (N.J.

Super. Ct. App. Div. Nov. 4, 2015).

     The Appellate Division affirmed the denial of Petitioner’s

PCR application.    See id.   On March 30, 2016, the Supreme Court

of New Jersey denied certification of Petitioner’s PCR appeal.

See State v. Farnville, 135 A.3d 147 (N.J. 2016).

     In January 2017, Petitioner filed the instant habeas

petition, pro se.    See ECF No. 1 at 14.   Petitioner raises two

claims: (1) there was insufficient evidence to support his

conviction for felony murder, and (2) “the Appellate state

court’s fact finding conclusions were unreasonable and clearly

erroneous.”   Id. at 8-10.

  II.   STANDARD OF REVIEW

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States.    See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

                                  10
U.S. 475, 498-99 (1973).   A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim

presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.   If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions.    See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).   If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted with respect to any claim that was
          adjudicated on the merits in State court
          proceedings unless the adjudication of the
          claim –

          (1)    resulted in a decision that was
                 contrary to, or involved an
                 unreasonable application of, clearly
                 established Federal law, as determined
                 by the Supreme Court of the United
                 States; or

          (2)    resulted in a decision that was based
                 on an unreasonable determination of the
                 facts in light of the evidence
                 presented in the State court proceeding
                 . . . .

28 U.S.C. § 2254(d).


                                 11
     If a claim has been adjudicated on the merits in state

court, 1 this Court has “no authority to issue the writ of habeas

corpus unless the [state court’s] decision ‘was contrary to, or

involved an unreasonable application of, clearly established

Federal Law, as determined by the Supreme Court of the United

States,’ or ‘was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.’”   Parker v. Matthews, 567 U.S. 37, 40 (2012)

(quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court.   See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.”   Williams v. Taylor, 529


1    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                 12
U.S. 362, 412 (2000).   A court must look for “the governing

legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.”    Lockyer v.

Andrade, 538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does

not constitute ‘clearly established Federal law, as determined

by the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.”   Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405–06.   Under the “‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.”   Williams, 529 U.S. at 413.   “[A]n

unreasonable application of federal law,” however, “is different

from an incorrect application of federal law.”    Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at

410).

                                13
  III. DISCUSSION

          A. Exhaustion

     Before reviewing the claims contained in the Petition, the

Court must determine whether Petitioner has exhausted them in

state court.    See 28 U.S.C. § 2254(b).   To satisfy the

exhaustion requirement in § 2254(b), “state prisoners must give

the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the

State’s established appellate review process,” including a

petition for discretionary review before the State’s highest

court.    O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).   “[I]f

the petitioner fails to satisfy the exhaustion requirement prior

to filing a federal habeas petition and none of the exceptions

apply, the federal court is precluded from granting habeas

relief to the petitioner.”    Lambert v. Blackwell, 134 F.3d 506,

513-14 (3d Cir. 1997).    The Court may, however, deny a habeas

petition “on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the

State.”    28 U.S.C. § 2254(b)(2).

     It appears from the record that both of Petitioner’s claims

are unexhausted.    However, because the grounds for relief raised

in the Petition may be denied on the merits without regard to

exhaustion pursuant to § 2254(b)(2), the Court will decline to



                                 14
engage in an exhaustion analysis as it is unnecessary to the

disposition of the Petition.

          B. Sufficiency of the Evidence

     Petitioner first alleges that his conviction for felony

murder was against the weight of the evidence and should be set

aside.    See ECF No. 1 at 8-9.   In support of his claim,

Petitioner states: “[T]here was not one shred of evidence

(either direct or circumstantial) from which one could

reasonably infer that Farnville had any foreknowledge that

Bartee was going to rob Albert, let alone attempt to kill him

or, that he, Farnville wanted to see Albert killed.”     Id. at 8.

As evidence of that assertion, Petitioner points to a pre-trial

statement he gave to police in which he alleged that on the

night of the murder he had “no idea where they were going.”      Id.

See also ECF No. 4-7 at 71.

     A claim that the jury's verdict was against the weight of

the evidence raises a Fifth Amendment due process concern.    Only

where, “after viewing the evidence in the light most favorable

to the prosecution, [no] rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt”

should a writ issue.    Jackson v. Virginia, 443 U.S. 307, 319

(1979).    See also Cavazos v. Smith, 565 U.S. 1, 4 (2011).   This

standard must be applied “with explicit reference to the

elements of the criminal offense as defined by state law.”

                                  15
Jackson, 443 U.S. at 324, n. 16.       See also Orban v. Vaughn, 123

F.3d 727 (3d Cir.1997), cert. denied, 522 U.S. 1059 (1998).

     Here, Petitioner was convicted of first-degree felony

murder under N.J. Stat. Ann. § 2C:11-3(a)(3) which states, in

relevant part:

           a. Except as provided in N.J.S.2C:11-4,
           criminal homicide constitutes murder when:

           [. . .]

              (3) It is committed when the actor,
              acting either alone or with one or more
              other persons, is engaged in the
              commission of, or an attempt to commit,
              or flight after committing or attempting
              to commit robbery, sexual assault, arson,
              burglary, kidnapping, carjacking,
              criminal escape or terrorism pursuant to
              section 2 of P.L.2002, c. 26 (C.2C:38-2),
              and in the course of such crime or of
              immediate flight therefrom, any person
              causes the death of a person other than
              one of the participants

N.J. Stat. Ann. § 2C:11-3.

     In his § 2254 claim, Petitioner emphasizes that he was

allegedly unaware that co-defendant Kenneth Bartee (“Bartee”)

intended to rob or murder Albert Blackshear (“Albert”), and that

this lack of intent militated against a conviction for felony

murder.   See ECF No. 1 at 8-9.   Contrary to Petitioner’s

assertion however, Petitioner admitted in a taped statement to

police that he went to Albert’s house knowing the intention was

to “beat [Albert] up or rob him.”      ECF No. 4-7 at 65.


                                  16
           [DETECTIVE]: [Albert] [s]et [Bartee’s]
           grandmother’s house on fire?

           [PETITIONER]: Yea

           [DETECTIVE]: and what did Kenny want to do
           after that?

           [PETITIONER]: He wanted to go to his house
           and, I guess beat him up or rob him.

           [DETECTIVE]: So he wanted, [Bartee] wanted
           to go to Albert’s house and beat him up or
           rob him? And what did he go, call, did
           [Bartee] call Al, or Andrew to, for back up
           or to go along with him for help or
           anything?

           [PETITIONER]: I guess he just wanted us
           there for backup.

           [DETECTIVE]: For backup. And that’s sort of
           how you got drug into this, isn’t it?

           [PETITIONER]: Yea . . . .

Id.

      Later in that same statement, Petitioner again admits that

he knew Bartee’s intent was to rob Albert and steal items from

Albert’s home.

           [DETECTIVE]: Prior to going on tape when we
           were briefly discussing this you had made
           mention that [Bartee] had told you that they
           had been to [Albert’s] house before this?

           [PETITIONER]: Yea

           [DETECTIVE]: What

           [PETITIONER]: They said they gonna take a TV
           from his house



                                17
           [DETECTIVE]: When did this happen do you
           know?

           [PETITITONER]: The same night I guess. They
           said yea, we just left from the house we
           took a TV from there, we’re going back,
           follow us.

           [DETECTIVE]: So [Bartee] had actually said
           they went to the house.

           [PETITIONER]: Yea

           [. . .]

           [DETECTIVE]: He mention taking anything else
           from the house?

           [PETITIONER]: No

           [DETECTIVE]: No?

           [PETITIONER]: Said they was going back to
           get some more stuff

           [DETECTIVE]: And that’s when you guys went
           along, or and followed them

           [PETITIONER]: Uh huh, yea

Id. at 81.

      This statement to police was played in its entirety at

trial.   See ECF No. 4-21 at 82.    Petitioner’s co-defendant

Charles Clark (“Clark”) also testified at trial.     See id. at 8-

47.   Clark stated that on the night of the murder, he had gone

with Bartee, Petitioner, and several other individuals to

Albert’s house to either “confront” Albert and “take some

property,” or to “break into [Albert’s] house and take the dog

and anything else maybe we wanted.”     Id. at 10-11.   Clark

                                   18
testified that upon arriving at Albert’s house, he met up with

Petitioner and saw that Petitioner was armed with a gun.      See

id. at 11.    After several of the men, including Clark, Bartee,

and Petitioner, approached Albert’s house, they saw an

individual exit the back door.    See id.   Clark testified that he

then saw Petitioner “let off a shot”, and that there was no

doubt in Clark’s mind that Petitioner was the one who had fired

his weapon.    See id. at 13.   Clark stated that, at the time, he

was unaware of what had happened to the individual who had come

out of the back door of the house, but that he learned the

following day Blackshear had died.     See id.

     The record presented at trial clearly demonstrates that

there was sufficient evidence for a rational trier of fact to

find that Petitioner had committed felony murder.     Petitioner

admitted to joining up with other men to rob Albert, and during

this encounter Blackshear was killed.     These facts satisfy the

elements to sustain a charge of felony murder pursuant to N.J.

Stat. Ann. § 2C:11-3(a)(3).     Accordingly, Petitioner has failed

to demonstrate that “no rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.”

Jackson, 443 U.S. at 319.    He is not entitled to relief on this

claim.

         C. Appellate Division’s “Fact Finding Conclusions”

     Petitioner’s second contention is that the Appellate

                                  19
Division’s “fact finding conclusions” in their opinion denying

his PCR appeal were “unreasonable and clearly erroneous.”     ECF

No. 1 at 10.   See also ECF No. 1-1 at 32.    Similar to his first

claim for relief, Petitioner asserts that the Appellate

Division’s determination that there was “abundant evidence” to

sustain a charge of felony murder was “unreasonable in light of

the entire trial record.”   Id. at 34.

     On appeal from the denial of his PCR petition, Petitioner’s

sole argument was that he should have been granted an

evidentiary hearing on whether his trial counsel had been

ineffective for failing to file a motion for a new trial based

upon insufficient evidence.   See id. at 4.   The Appellate

Division held that an evidentiary hearing was unnecessary

because the record supported the fact that there was “abundant

evidence” to sustain Petitioner’s felony murder charge.    See id.

     Petitioner now argues that this determination by the

Appellate Division was incorrect because the court

“mischaracterized the evidence” and “ignore[ed] [the] evidence”

that contradicted Petitioner’s guilt.    ECF No. 1-1 at 36.

Petitioner points to the following as demonstrative of his

innocence: (1) he never spoke directly to Bartee; (2) he was

never informed of what Bartee had planned; (3) he was not

present when Bartee initially “planned his revenge”; (4) he had

no motive to conspire to commit robbery or murder; and (5) the

                                20
jury had rejected Clark’s testimony that Petitioner was armed

with a gun and “let off a shot”, when the jury found Petitioner

not guilty of possession of a weapon for an unlawful purpose and

not guilty of possession of a prohibited weapon.    See id. at 34-

36.

       Although Petitioner phrases his claim in terms of the

Appellate Division’s “factual findings”, Petitioner instead

appears to take issue with the Appellate Division’s conclusion

that there was sufficient evidence to support the charge of

felony murder.    Petitioner appears to allege that this was an

“unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.”    Parker, 567

U.S. at 40 (internal quotation marks and citation omitted).

       As discussed previously, a federal habeas court may only

grant a writ if “the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.”    Williams, 529 U.S. at 413.   Significantly, an

“unreasonable” application of law is different from an

“incorrect” application of law.    See Harrington, 562 U.S. at

101.    “A state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fair minded jurists

could disagree’ on the correctness of the state court’s

decision.”    Id. (quoting Yarborough v. Alvarado, 541 U.S. 652,

                                  21
664 (2004)).

     Here, the issue raised before the Appellate Division was

whether Petitioner’s trial counsel had been ineffective.     The

Appellate Division was not asked to rule on whether the evidence

had been sufficient to sustain a charge of felony murder.

Nevertheless, in arriving at its determination that trial

counsel had not been ineffective, the Appellate Division did

state in its opinion that there had been “abundant evidence”

presented at trial to support a felony murder charge against

Petitioner.    See Farnville, 2015 WL 6697619, at *4.   This Court

does not find that conclusion was unreasonable, as this Court

has already determined that there was indeed sufficient evidence

presented for a rational trier of fact to find the essential

elements of felony murder beyond a reasonable doubt.

     Although Petitioner contends that he never spoke directly

to Bartee, that he was never informed of what Bartee had

planned, that he was not present when Bartee initially “planned

his revenge”, and that he had no motive to conspire to commit

robbery or murder, Petitioner’s taped statement to police

demonstrates that he knew Bartee intended to go to Albert’s

house to either “beat [Albert] up or rob him” and that

Petitioner was going to meet Bartee at Albert’s house for

“backup.”   See ECF No. 4-7 at 65.    This evidence is sufficient

to find that Petitioner was in the commission of, or in an

                                 22
attempt to commit, a robbery with Bartee and the other co-

defendants.   See N.J. Stat. Ann. § 2C:11-3(a)(3).

     Moreover, while Petitioner emphasizes the fact that the

jury did not find that Petitioner himself had been in possession

of a shotgun, this is not required for a felony murder

conviction.   See id.   A felony murder conviction only mandates

that during the commission, or attempt to commit a robbery, one

of the participants in that robbery causes the death of someone

who was not a participant.    See id.    Even if Petitioner had not

been the individual who shot Blackshear, Petitioner admitted

during his statement to police that one of the participants had

shot Blackshear; thereby satisfying the requirement needed to

sustain a charge of felony murder against Petitioner even if he

did not fire the fatal shot himself.      See ECF No. 4-7 at 73-78.

Accordingly, the Appellate Division was not unreasonable in

concluding that there was sufficient evidence to support a

felony murder charge against Petitioner, and he is not entitled

to relief on this claim.

  IV.   CERTIFICATE OF APPEALABILITY

     The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2).

                                 23
This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the Petition is correct.

  V.     CONCLUSION

       For the above reasons, the § 2254 habeas petition is

denied, and a certificate of appealability shall not issue.       An

appropriate Order follows.



Dated: April 2, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 24
